Shaw C. J.
delivered the opinion of the Court. In the construction of statutes, the general rule is, to presume that the legislature intend to use words in their common and popular sense, unless, from the whole tenor and purposes of the act, it can be intended, that a different sense was meant, in the particular instance. The single question here is, what species of carriage the legislature intended by the word “ coach,” in St. 1804, c. 125, § 4, being the section in which the toll is fixed in the general turnpike act. The whole clause is this ; — “ For each coach, chariot, phaeton, or other four-wheel spring carriage &c.” The species of carriage used by the defendant, is described in the report. The counsel for the defendant contend, that by the construction of the statute, the words “other four-wheel spring carriage,” by necessary implication, qualifies the preceding ¡words, “ coach, chariot,” &c., so that no coach is chargeable? with this toll, unless it is also a spring carriage. But the Court are of opinion, that this is not the true construction. The act intended to fix the toll for a coach, at the sum stated ; and if such species of carriage was and is well known by the name of “ coach,” it is chargeable with the toll, whether known to the trade of coach-makers as a spring carriage;or not; and the latter words, introduced as they are, do hot control the specific term previously used. That the carriage^, used by the defendant are commonly known and designated by the name of coaches, seems not seriously contested.
This construction is strengthened by the consideration, that there is no other description of carriage mentioned in the act, *445which so nearly conforms to those used by the defendant. The term wagon is applied to a different species of carriage, and is not commonly applied to stage-coaches. Such also, it is believed, has been the practical construction given to this act for thirty years. The Court are therefore of opinion, that these carriages are liable to half the rate of toll chargeable upon coaches, by the turnpike act.

Defendant defaulted.